DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/6/2022 that has been entered, wherein claims 1-20 are pending and claims 11-20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 presently recites the limitation “the sealing member contacting at least a portion of the first transfer wiring and the second transfer wiring, including a glassy material and surrounding the display area in a plan view”.  Does the sealing member, first transfer wiring or second transfer wiring include the glassy material? For the purposes of examination, the limitation of “the sealing member contacting at least a portion of the first transfer wiring and the second transfer wiring, including a glassy material and surrounding the display area in a plan view” will be interpreted as “the sealing member contacting at least a portion of the first transfer wiring and the second transfer wiring, the sealing member including a glassy material and surrounding the display area(DA) in a plan view”.

Claims 2-10 depend on claim 1 and inherit it’s deficiencies
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lhee (US 2011/0272714 A1) in view of Kim et al. (US 2017/0287995 A1).
Regarding claim 1, Lhee teaches a display device(Fig. 1), comprising: 
an array substrate(110) including a pixel array(Fig. 2) disposed on a display area(DA), a first transfer wiring(right 179, Fig. 4, ¶0079) disposed on a peripheral area adjacent to the display area(DA) and electrically connected to the pixel array(Fig. 2), a second transfer wiring(left 179, Fig. 4, ¶0079) disposed on the peripheral area adjacent to the display area(DA) and electrically connected to the pixel array(Fig. 2), and 
a sealing member(350, ¶0079) disposed between the array substrate(110) and an encapsulation substrate(210, ¶0076) to combine the array substrate(110) with the encapsulation substrate(210, ¶0076), the sealing member(350, ¶0079) contacting at least a portion of the first transfer wiring(right 179, Fig. 4, ¶0079) and the second transfer wiring(left 179, Fig. 4, ¶0079), the sealing member(350, ¶0079) including a glassy material(¶0083, frit) and surrounding the display area(DA) in a plan view.

The limitation of the first and second transfer wirings(left 179, Fig. 4, ¶0079) provide different power voltages from each other to the pixel array(Fig. 2) is a recitation how the product/device is being used. The first and second transfer wirings(left 179, Fig. 4, ¶0079)  as defined in Lhee could be used in the manner claimed (i.e. the first and second transfer wirings  of Lhee could be provide different power voltages from each other to the pixel array) and thus Lhee anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Lhee does not teach a barrier member disposed between the first transfer wiring(right 179, Fig. 4, ¶0079) and the second transfer wiring(left 179, Fig. 4, ¶0079), the barrier member including an inorganic insulation material. 

Kim teaches a display device(Fig. 6) comprising a barrier member(PVX, ¶0080) disposed between the first transfer wiring(214, ¶0080) and the second transfer wiring(224, ¶0080), the barrier member(PVX, ¶0080) including an inorganic insulation material(¶0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lhee, to include a barrier member disposed between the first transfer wiring and the second transfer wiring, the barrier member including an inorganic insulation material, as taught by Kim, in order to prevent exposure to an etching environment(¶0079).


Regarding claim 3, Lhee teaches the display device of claim 1, but is silent in regards to a height of the barrier member is larger than a height of at least one of the first transfer wiring(right 179, Fig. 4, ¶0079) and the second transfer wiring(left 179, Fig. 4, ¶0079).

Kim teaches a display device(Fig. 6) wherein a height of the barrier member(PVX, ¶0080) is larger than the height of at least one of the first transfer wiring(214, ¶0080) and the second transfer wiring(224, ¶0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lhee, so that a height of the barrier member is larger than the height of at least one of the first transfer wiring and the second transfer wiring, as taught by Kim, in order to prevent exposure to an etching environment(¶0079).

Regarding claim 5, Lhee teaches the display device of claim 1, but is silent in regards to the array substrate includes at least one insulation layer disposed on the peripheral area, and the insulation layer is partially removed in the peripheral area to form a first recess and a second recess, and the barrier member is disposed between the first recess and the second recess.

Kim teaches a display device(Fig. 3) wherein the array substrate includes at least one insulation layer(109, ¶0065) disposed on the peripheral area(NDA), and the insulation layer(109, ¶0065) is partially removed in the peripheral area(NDA) to form a first recess(recess between 109a and 109c with 214)  and a second recess(recess between 109a and 109c with 224), and the barrier member(PVX, ¶0080) is disposed between the first recess(recess between 109a and 109c with 214), and the second recess(recess between 109a and 109c with 224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lhee, so that the array substrate includes at least one insulation layer disposed on the peripheral area, and the insulation layer is partially removed in the peripheral area to form a first recess and a second recess, and the barrier member is disposed between the first recess and the second recess, as taught by Kim, in order to prevent exposure to an etching environment(¶0079).

Regarding claim 6, Lhee teaches the display device of claim 5, wherein a portion of the first transfer wiring(right 179, Fig. 4, ¶0079) is disposed in the first recess, and a portion of the second transfer wiring(left 179, Fig. 4, ¶0079) is disposed in the second recess.

Kim teaches a display device(Fig. 3) wherein a portion of the first transfer wiring(214, ¶0080)  is disposed in the first recess(recess between 109a and 109c with 214), and a portion of the second transfer wiring(224, ¶0080) is disposed in the second recess(recess between 109a and 109c with 224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lhee, so that a portion of the first transfer wiring is disposed in the first recess, and a portion of the second transfer wiring is disposed in the second recess, as taught by Kim, in order to prevent exposure to an etching environment(¶0079).

Regarding claim 7, Lhee teaches the display device of claim 1, wherein a capping pattern(60, ¶0081) covers at least a portion of the first transfer wiring(right 179, Fig. 4, ¶0079).

Regarding claim 8, Lhee teaches the display device of claim 7, wherein the capping pattern(60, ¶0081) includes a material(Ag, ¶0081) having a melting point(melting point of Ag) higher(inherent) than a melting point(melting point of Al, ¶0080) of the first transfer wiring(right 179, Fig. 4, ¶0079).

Regarding claim 9, Lhee teaches the display device of claim 7, wherein the capping pattern(60, ¶0081) includes silver(Ag, ¶0081), and the first transfer wiring(right 179, Fig. 4, ¶0079) includes aluminum(AL, ¶0080).

Regarding claim 10, Lhee teaches the display device of claim 1, wherein the pixel array(Fig. 2) includes an organic light-emitting element(¶0048).
 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lhee (US 2011/0272714 A1) and Kim et al. (US 2017/0287995 A1) as applied to claim 1 above, and further in view of Jang (US 2016/0343974 A1).
Regarding claim 2, Lhee, in view of Kim,  teaches the display device of claim 1, but is silent in regards to the barrier member has a multi-layered structure.

Jang teaches a display device(Fig. 5), wherein the barrier member(205, 207, ¶0085) has a multi-layered structure(205, 207, ¶0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lhee so that the barrier member has a multi-layered structure, as taught by Jang, in order to improve the bonding strength between the sealing member and the array substrate(¶0089).

Regarding claim 4, Lhee, in view of Jang, teaches the display device of claim 1, but is silent in regards to the first transfer wiring(right 179, Fig. 4, ¶0079) and the second transfer wiring(left 179, Fig. 4, ¶0079) are spaced apart from the barrier member.

Jang teaches a display device(Fig. 5), wherein the first transfer wiring(right 320, ¶0087) and the second transfer wiring(left 320, ¶0087).  are spaced apart(Fig. 7) from the barrier member(205, 207, ¶0085). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lhee so that the first transfer wiring and the second transfer wiring are spaced apart from the barrier member, as taught by Jang, in order to improve the bonding strength between the sealing member and the array substrate(¶0089).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892